Opinion by
Porter, J.,
The affidavit of defense, which in this case the court below *264held to be insufficient, is in all respects similar to that which we have considered in the case of Charles A. Bergdoll, guardian, v. Lillie H. Pitts, in which an opinion has this day been filed, ante, p. 257. We in that case held the affidavit to be insufficient and, for the reasons in that opinion stated, the specifications of error in this appeal are overruled.
The judgment is affirmed and the appeal dismissed.
Henderson and Morrison, JJ., dissent.